Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on August 24, 2021 for Application No. 15/998,966. By the amendment, claims 1-10 are pending with claims 9 and 10 being amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suzanne Konrad on September 02, 2021. See the attached Interview Summary.
The application has been amended as follows: Claim 8, line 2, the limitation “the electric machine” is replaced with - -the at least electric machine- -.

Drawings 
The replacement sheet of Figures 1 and 2 received on 08/24/2021 is accepted. 

Specification
The amendment to paragraph [0006] received on 08/24/2021 is accepted.

Allowable Subject Matter
Claims 1-10 are allowed.
The statement of reasons for the indication of allowed subject matter regarding the above claims is indicated in the prior office actions. 


Response to Amendment
The amendment filed on August 24, 2021 has been entered. Applicant’s amendments have overcome the objection to the Drawings and the rejection of claims 1-10 being rejected under 35 U.S.C § 112(b) indicated in the prior Office action.

Response to Arguments
Applicant’s arguments, see pages 7 and 8 of the Remarks filed 08/24/2021, with respect to the objection to the Drawing and the rejection of claims 1-10 being rejected under 35 USC §112(b) have been fully considered and are persuasive.  The objection and rejection have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/TINH DANG/Primary Examiner, Art Unit 3655